Citation Nr: 1524197	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-38 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for heart murmur.

2.  Entitlement to service connection for an eye disability, claimed as left eye scar tissue and dry eye syndrome.

3.  Entitlement to service connection for chronic sciatic nerve disability.

4.  Entitlement to an initial rating in excess of 10 percent for trochanteric bursitis, right hip.

5.  Entitlement to a compensable rating for reoccurring ovarian cysts.

6.  Entitlement to a compensable rating for bilateral pes planus with plantar fasciitis.

7.  Entitlement to a compensable rating for posttraumatic degenerative arthritis, right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1994 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested (in her October 2009 substantive appeal) a Travel Board hearing in connection with her appeal.  Such a hearing was scheduled for February 11, 2015.  On February 4, 2015, the Veteran contacted VA to request that the hearing be rescheduled, as she had been out of town and had only just received notice of the hearing when she returned on February 2, 2015.  The undersigned construed the Veteran's request as a Motion to reschedule the hearing, and, upon review, has determined that good cause for rescheduling the requested hearing is shown.  See 38 C.F.R. § 20.702(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In her October 2009 VA Form 9 (Substantive Appeal), the Veteran requested a Travel Board hearing.  As she indicated, prior to the scheduled hearing, that she would not be able to attend and requested that the hearing be rescheduled, the Board has granted her motion to reschedule the Board hearing for good cause shown.  38 C.F.R. § 20.702(c).  Because Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the Veteran for a Travel Board hearing before a Veterans Law Judge and notify the Veteran of the date and time of her hearing, in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

